Election/Restrictions
This application contains claims directed to the following patentably distinct species, and the species are independent or distinct because:
Species A: Seal configuration (200) represented by Figs. 2A-2B wherein the first and second axial ends of beams (212) do not extend past the first and second axial ends of the shoe (218), respectively.  The first and second axial beam ends of beams (212) also do not extend past the first and second axial ends of the support ring (206).  The first and second axial ends of the support ring (206) do not extend past the first and second axial ends of the shoe (218).
Species B: Seal configuration (400) represented by Figs. 4A-4B wherein the first axial beam ends of beams (412) extend past the first axial end of the shoe (418).  The first axial end of the support ring (406) extends past the first axial end of the shoe (418).  The first axial ends of the beams (412) do not extend past the first axial end of the support ring (406).
Species C: Seal configuration (500) represented by Figs. 5A-5B wherein the first axial beam ends of beams (512) extend past the first axial end of the support ring (506).  The first axial end of shoe (518) extends past the first axial end of the support ring (506).
Species D: Seal configuration (600) represented by Figs. 6A-6B wherein the first axial beam ends of beams (612) extend past the first axial end of the support ring (606) and the first axial beam ends of beams (612) extend 

Examiner notes that Figs. 1 and 3 are generic figures and are applicable to each of the species.
The species are independent or distinct because the different species have mutually exclusive characteristics as explained above.  These species are not obvious variants of each other based on the current record.
Examiner suggests that applicant review the original disclosure to ensure that there is proper written description support for the combination elected. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics as outlined above. The species require a different field of search (e.g., employing different search queries and terms); and the prior art applicable to one species would not likely be applicable to another species (due to the mutually exclusive characteristics of each species); and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph / 112(b).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/10/2021